Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 1 of 9
                                                  ____ FILED ___ ENTERED
                                                  ____ LOGGED _____ RECEIVED

                                                  4:38 pm, Jul 06 2021
                                                  AT BALTIMORE
                                                  CLERK, U.S. DISTRICT COURT
                                                  DISTRICT OF MARYLAND
                                                  BY ______________Deputy
           Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 2 of 9

                                                                                        1:21-mj-1966 TMD


in Section 2516 of Title 18, United States Code.

      3.    I have been a postal inspector since October 2018, and I am currently assigned to the

Maryland Narcotics Team. In this role, I routinely investigate the use of the United States mail to

ship narcotics and proceeds from the sale and distribution of narcotics to and from the

Baltimore/Washington area from source states.

      4.    During my employment with law enforcement, I have investigated and assisted in the

investigation of numerous narcotics violations, including those that have led to the arrest of

narcotics dealers. In the course of conducting these investigations, I have been involved in the use

of the following investigative techniques: interviewing informants and cooperating witnesses;

conducting physical surveillance; supporting undercover operations; arranging consensual

monitoring and recording of telephonic and non-telephonic communications; analyzing telephone

pen register and caller identification data; and executing search warrants that have led to substantial

seizure of narcotics, firearms, and other contraband. I have also applied for federal wire and

electronic intercepts; listened to court authorized intercepted telephone calls between individuals

involved or suspected to be involved in drug trafficking activities; reviewed court-authorized text

message interceptions; and interpreted court-authorized intercepted calls and text messages.

      5.    In the course of my training and experience, I have become familiar with the methods

and techniques associated with the distribution of narcotics, the laundering of proceeds derived

from the sale of narcotics, and the organization of drug conspiracies. Based on my experience, I

know that drug trafficking organizations (“DTOs”) utilize the U.S. Mail as a means of transporting

drugs and proceeds from the sale of drugs to and from members of the DTO.

      6.    Based upon my training and experience in the field of narcotic interdiction through

                                                   2
          Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 3 of 9

                                                                                       1:21-mj-1966 TMD


the mail, I know that there are suspicious characteristics common to many packages that contain

narcotics, controlled substances or the proceeds thereof (i.e. U.S. currency). These factors, more

fully detailed below, are used to identify packages requiring further investigation. In the case of

this search warrant, several of these factors were identified, and the package was alerted to by a

drug detection canine. The most common factors or suspicious characteristics routinely observed

in the course of screening packages are as follows:

               a.      Contrasts observed between legitimate business parcels and drug parcels:

As an alternative to First Class Mail (which does not provide a customer with the capability to

track the progress of a parcel through the system), the U.S. Postal Service offers Priority Mail

Express and Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a

set date and time, usually overnight. (That deadline is determined at the time of mailing.) The

customer receives a receipt with this guaranteed information, and the sender can opt for a signature

requirement at the other end or not. Customers can track the parcel online by its distinct Priority

Mail Express tracking number. The weight of the package and the distance traveled are the two

main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority

Mail has a delivery service standard of 1-3 business days, but delivery within that time period is

not guaranteed. Priority Mail is a less expensive alternative to Priority Mail Express, but still

provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically

have a business or corporate account visible on the mailing label, which covers the cost of the

mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter

by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds. Drug

packages typically exceed these weights. Address labels on business parcels are typically typed,

                                                  3
          Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 4 of 9

                                                                                        1:21-mj-1966 TMD


whereas those on drug packages are typically handwritten. In your Affiant’s experience, it is fairly

easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and

Priority Mail parcels, from other, heavier parcels. Typically, drug traffickers use Priority Mail

Express, and will opt out of the requirement of obtaining a signature upon delivery.

               b.      Invalid Sender/Return Address: When drugs are shipped through the mail,

the senders generally do not want them back. To distance themselves from parcels containing

drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or

false address is anything from an incorrect zip code, to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. Your Affiant has seen packages

sent by persons with names of celebrities, cartoon characters, or fictional names. More often a

search of a law enforcement database reflects that there is no association between the name of the

sender and the address provided.

               c.      Invalid Recipient/Address: It would be counter-productive to put the wrong

receiving address on a package, but often the named recipient is not actually associated with the

receiving address. This allows the person receiving the package to claim that they did not know

about its contents.    Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

               d.      Location of Sender: The fact that a package is sent from a narcotics source

state such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among

others) can also indicate that the parcel contains controlled substances.

               e.      Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,

and through experience postal inspectors are familiar with these odors. On occasion, a parcel will

                                                  4
            Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 5 of 9

                                                                                       1:21-mj-1966 TMD


emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents

used in an attempt to thwart detection by law enforcement and canines typically include dryer

sheets, coffee, mustard, and any other substance that releases a strong smell.

               f.      Heavy Taping: Heavily taped parcels are another factor that will suggest a

drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to

forestall easy checking on the interior contents by lifting up a flap. For this reason, your Affiant

has also observed excessive glue on the flaps of narcotics parcels as well.

               g.      Click-N-Ship: The US Postal Service created Click-N-Ship as a service for

frequent mailers and businesses who prefer printing address labels and purchasing postage from

their residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a

legitimate appearance to their drug mailings. They create the accounts using fictitious account

information and often provide pre-paid credit cards as a means of payment, which are difficult to

track. Drug traffickers often use legitimate business return addresses in states other than California

and Arizona as a means to deter detection, as these other states are not usually considered “source”

states for controlled substances. The postage labels are printed/typed, unlike the typical drug

related mailing label which is handwritten.

       7.      It is your Affiant’s experience that when these factors are observed, a drug detection

canine will likely “alert,” next to the Subject Parcel, indicating that the dog has detected the

presence of narcotics. As a result, these factors have become a reliable way to profile the parcels

being shipped every day.

       8.      The facts contained in this Affidavit are based on my personal knowledge as well

as that of other law enforcement personnel involved in this investigation. All observations that

                                                  5
Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 6 of 9

                                                         1:21-mj-1966 TMD
Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 7 of 9
Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 8 of 9

                                                         1:21-mj-1966 TMD
          Case 1:21-mj-01966-TMD Document 3 Filed 07/06/21 Page 9 of 9

                                                                                   1:21-mj-1966 TMD


                                      ATTACHMENT B:

                        DESCRIPTION OF ITEMS TO BE SEIZED
       All records and information that constitute fruits, evidence, and instrumentalities of

violations of 21 U.S.C. §§ 841 and 846, and 21 U.S.C. § 843(b), including but not limited to:

                  a. Narcotics or other controlled substances;

                  b. Narcotics trafficking paraphernalia;

                  c. United States currency or other financial instruments;

                  d. Records related to narcotics suppliers, customers, and co-conspirators, and
                     related identifying information;

                  e. Types, amounts, and prices of drugs trafficked as well as dates, places, and
                     amounts of specific transactions;

                  f. Any information related to sources of drugs (including names, addresses,
                     phone numbers, or any other identifying information); and

                  g. Indicia of possession, custody, or control, including any information related
                     to the use of false or fraudulent identities




                                                9
